--------------------------------------------------------------------------------

Exhibit 10.1
 
FOURTH AMENDMENT
 
to that certain


FOURTH AMENDED AND RESTATED CREDIT AGREEMENT


This FOURTH AMENDMENT, dated as of February 13, 2012 (this “Amendment”), is made
in connection with that certain Fourth Amended and Restated Credit Agreement,
dated as of December 31, 2009 (as amended and in effect from time to time, the
“Credit Agreement”), among (a) Columbus McKinnon Corporation (the “Company”) and
certain subsidiaries of the Company party thereto (together with the Company,
the “Borrowers”), (b) the lending institutions party thereto (the “Lenders”),
and (c) Bank of America, N.A., as Administrative Agent, Swing Line Lender and
L/C Issuer.  Capitalized terms used herein and not defined herein shall have the
meanings ascribed thereto in the Credit Agreement.
 
WHEREAS, the Company is proposing a change to its global legal entity structure
(the “Corporate Restructuring”); and


WHEREAS, pursuant to that certain Share Pledge Agreement among Yale Industrial
Products, Inc. (“Yale”), the Administrative Agent, the Lenders and Columbus
McKinnon Industrial Products GmbH (formerly known as Yale Industrial Products,
GmbH, “Columbus Germany”), Yale, a Guarantor, pledged 0.65 shares of Columbus
Germany (constituting 65% of the issued and outstanding shares of Columbus
Germany) to the Administrative Agent and the Lenders as security for the
Obligations (the “German Pledge”); and


WHEREAS, pursuant to the Corporate Restructuring, among other things, (a) three
new holding companies organized under Dutch law shall be interposed between Yale
and Columbus Germany (the “Dutch Holding Companies”) and (b) Yale shall transfer
its ownership interests in Columbus Germany to such Dutch Holding Companies; and


WHEREAS, in connection with the Corporate Restructuring, the Borrowers have
requested that the Administrative Agent and the Lenders agree to release the
German Pledge, and in consideration of such release, Yale will provide a pledge
of 65% of the issued and outstanding shares in the share capital of the first
tier Dutch Holding Company (“Dutch Holdco I”),


WHEREAS, the Administrative Agent and the Lenders are willing to release the
German Pledge on the terms and subject to the conditions set forth herein.


NOW, THEREFORE, in consideration of the mutual agreements contained in the Loan
Documents and herein, and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
§1. Amendments.


(a)  Section 1.01 of the Credit Agreement is hereby amended by adding the
following new definitions in the appropriate alphabetical order:
 
 
 

--------------------------------------------------------------------------------

 
 
““Corresponding Obligations” means Yale’s Obligations as they may exist from
time to time, other than its Parallel Debt.”


““Dutch Holdco I” means the first tier Dutch holding company that is a
wholly-owned direct Subsidiary of Yale.”


““Dutch Holdco II” means the second tier Dutch holding company that is a
wholly-owned direct Subsidiary of Dutch Holdco I.”


““Dutch Holdco III” means the third tier Dutch holding company that is a
wholly-owned direct Subsidiary of Dutch Holdco II.”


““Dutch Holding Companies” means Dutch Holdco I, Dutch Holdco II and Dutch
Holdco III.”


““Parallel Debt” has the meaning specified in Section 10.22.”


““Yale” means Yale Industrial Products, Inc.


(b) Section 7.02 of the Credit Agreement is hereby amended by deleting clause
(b) contained therein and substituting in lieu thereof the following:


“(b) Investments of a Loan Party in any of the Company’s Subsidiaries that are
not Loan Parties; provided that the aggregate amount of such Investments made
from and after the Closing Date does not exceed $30,000,000;”


(c) Section 7.02 of the Credit Agreement is hereby amended by (i) deleting the
“and” immediately after clause (h) contained therein, (ii) deleting the period
at the end of clause (i) contained therein and substituting in lieu thereof the
text “; and” and (iii) adding the following new clause in the appropriate
alphabetical order:


“(j) Investments of any Subsidiary that is not a Loan Party in any other
Subsidiary that is not a Loan Party.”


(d) Section 7.03 of the Credit Agreement is hereby amended by deleting clause
(i) contained therein and substituting in lieu thereof the following:


“(i) Indebtedness of any Subsidiary owing to any Loan Party provided that the
Investment corresponding to such Indebtedness is permitted pursuant to Section
7.02(b);”


(e) Section 7.03 of the Credit Agreement is hereby amended by (i) deleting the
“and” immediately after clause (k) contained therein, (ii) deleting the period
at the end of clause (l) contained therein and substituting in lieu thereof the
text “; and” and (iii) adding the following new clause in the appropriate
alphabetical order:
 
 
-2-

--------------------------------------------------------------------------------

 
 
“(m) Indebtedness of any Subsidiary that is not a Loan Party to any other
Subsidiary that is not a Loan Party.”


(f) Article VII of the Credit Agreement is hereby amended by adding the
following new Section in the appropriate numerical order:


“7.15   Dutch Holding Companies.  Permit any Dutch Holding Company to engage in
any trade or business (other than (a) operating as a treasury center for its
Subsidiaries and (b) lending and borrowing intercompany loans that are not
otherwise prohibited hereunder), or own any assets (other than (i) the capital
stock of its Subsidiaries, (ii) cash and (iii) de-minimis assets) or incur any
Indebtedness or other liabilities (other than (x) intercompany Indebtedness and
liabilities owing to Loan Parties and (y) Indebtedness and other liabilities
arising in connection with the treasury center services provided by it to its
Subsidiaries, in each case, to the extent such Indebtedness and other
liabilities are not otherwise prohibited hereunder).”


(g) Article X of the Credit Agreement is hereby amended by adding the following
new Section in the appropriate numerical order:


“10.22  Parallel Debt.


(a) For the purpose of ensuring the validity and enforceability of any right of
pledge governed by Dutch law, Yale hereby irrevocably and unconditionally
undertakes to pay to the Administrative Agent an amount equal to the aggregate
amount due by Yale in respect of the Corresponding Obligations as they may exist
from time to time. The payment undertaking of Yale under this Section 10.22 is
to be referred to as the “Parallel Debt”.


(b) The Parallel Debt will be payable in the currency or currencies of the
Corresponding Obligations and will become due and payable as and when and to the
extent one or more of the Corresponding Obligations become due and payable. An
Event of Default in respect of the Corresponding Obligations shall constitute a
default (verzuim) within the meaning of section 3:248 of the Dutch Civil Code
with respect to the Parallel Debt without any notice being required.


(c) Each of the parties to this hereto hereby acknowledges that:
 
(i) the Parallel Debt constitutes an undertaking, obligation and liability to
the Administrative Agent which is separate and independent from, and without
prejudice to, the Corresponding Obligations; and


(ii) the Parallel Debt represents the Administrative Agent's own separate and
independent claim to receive payment of the Parallel Debt from Yale, it being
understood, in each case, that pursuant to this Section 10.22(c) the amount
which may become payable by Yale as the Parallel Debt shall never exceed the
total of the amounts which are payable under or in connection with the
Corresponding Obligations.
 
 
-3-

--------------------------------------------------------------------------------

 
 
(d) To the extent the Administrative Agent irrevocably receives any amount in
payment of the Parallel Debt, (i) the Administrative Agent shall distribute that
amount among the Administrative Agent and the Lenders that are creditors of the
Corresponding Obligations in accordance with the relevant provisions of the
Credit Agreement as if received by it in payment of the Corresponding
Obligations and (ii) the Corresponding Obligations shall be reduced by an amount
equal to such payment.


(e) For the purpose of this Section 10.22 but subject to paragraph (d) above the
Administrative Agent acts in its own name and on behalf of itself and not as
agent, representative or trustee of any other Lender.”


§2. Release.  Upon both (a) the consummation of the Corporate Restructuring
substantially on the terms disclosed to the Administrative Agent and the Lenders
prior to the date hereof (as such terms may be modified with the prior approval
of the Administrative Agent) and (b) the contemporaneous satisfaction of the
covenants set forth in Section 3 herein, the Administrative Agent and the
Lenders hereby agree (i) that the German Pledge shall be released without
further action of the Administrative Agent or the Lenders and (ii) to execute
and deliver, at the sole cost and expense of the Borrowers, such releases or
termination statements as the Borrowers may reasonably request in connection
with the above-described release of the German Pledge.  The Lenders hereby
authorize the Administrative Agent to execute and deliver, on behalf of the
Lenders, any such releases and termination statements described in clause (b) of
this Section.


§3. Covenants.  Each Borrower shall, and shall cause each Subsidiary to:


(a) Prior to the consummation of the Corporate Restructuring, deliver to the
Administrative Agent (i) the deed of incorporation of each Dutch Holding
Company, and (ii) an extract from the relevant Chamber of Commerce Commercial
Register in relation to each Dutch Holding Company, all such deliverables to be
in form and substance reasonably satisfactory to the Administrative Agent.


(b) Contemporaneously with the consummation of the Corporate Restructuring,
deliver to the Administrative Agent (i) satisfactory evidence that the Corporate
Restructuring has occurred substantially on the terms disclosed to the
Administrative Agent and the Lenders prior to the date hereof (as such terms may
be modified with the prior approval of the Administrative Agent), (ii) a duly
executed copy of a pledge agreement in form and substance reasonably
satisfactory to the Administrative Agent whereby Yale shall pledge not less than
65% of the issued and outstanding shares in the share capital of Dutch Holdco I
to the Administrative Agent as security for the Obligations, (iii) satisfactory
evidence that such pledge is duly perfected under Dutch law, (iv) a favorable
opinion addressed to the Administrative Agent and the Lenders of DLA Piper
Nederland N.V., Dutch counsel to Yale and the Dutch Holding Companies, in form
and substance reasonably satisfactory to the Administrative Agent, as to the
matters concerning such Persons and such pledge as the Administrative Agent may
reasonably request, (v) resolutions of the managing board and shareholder of
Dutch Holdco I in form and substance reasonably satisfactory to the
Administrative Agent, approving the pledge on its shares and the conditional
transfer of the voting rights attached to its shares, (vi) the original
promissory note payable to Yale to be issued by Dutch Holdco I in connection
with the Corporate Restructuring, together with a duly executed instrument of
transfer or assignment in blank, (vii) an updated Schedule 5.13 to the Credit
Agreement in form and substance reasonably satisfactory to the Administrative
Agent, which shall replace the existing Schedule 5.13 to the Credit Agreement,
and (ix) such other assurances, certificates, documents, consents or opinions
that the Administrative Agent reasonably may require in connection with the
foregoing transactions.
 
 
-4-

--------------------------------------------------------------------------------

 
 
§4. Affirmation and Acknowledgment.  Each Borrower hereby ratifies and confirms
all of its Obligations to the Lenders, including, without limitation, the Loans,
the Notes and the other Loan Documents, and each Borrower hereby affirms its
absolute and unconditional promise to pay to the Lenders all Obligations under
the Credit Agreement as amended hereby.  Each Guarantor hereby acknowledges and
consents to this Amendment and agrees that its Guaranty remains in full force
and effect, and each such Guarantor confirms and ratifies all of its obligations
under the Loan Documents.  Each Borrower and each Guarantor hereby confirms that
the Obligations are and remain secured pursuant to the Security Documents and
pursuant to all other instruments and documents executed and delivered by the
Borrowers and the Guarantors, as security for the Obligations.


§5. Representations and Warranties.  Each Borrower hereby represents and
warrants to the Lenders as follows:


(a) The execution and delivery by each Borrower and each Guarantor of this
Amendment, and the performance by each Borrower and each Guarantor of its
obligations and agreements under this Amendment and the Credit Agreement as
amended hereby, are within the corporate authority of each Borrower and each
Guarantor and have been duly authorized by all necessary corporate proceedings
on behalf of each Borrower and each Guarantor, and do not contravene any
provision of law, statute, rule or regulation to which any Borrower or any
Guarantor is subject or any Borrower’s or any Guarantor’s charter, other
incorporation papers, by-laws or any stock provision or any amendment thereof or
of any agreement or other instrument binding upon any Borrower or any Guarantor.


(b) This Amendment and the Credit Agreement as amended hereby constitute legal,
valid and binding obligations of the Borrowers and the Guarantors, enforceable
in accordance with their respective terms, except as limited by bankruptcy,
insolvency, reorganization, moratorium or other laws relating to or affecting
generally the enforcement of creditors’ rights or general principles of equity
and except to the extent that availability of the remedy of specific performance
or injunctive relief is subject to the discretion of the court before which any
proceeding therefore may be brought.


(c) Other than approvals or consents which have been obtained, no approval or
consent of, or filing with, any governmental agency or authority is required to
make valid and legally binding the execution, delivery or performance by the
Borrowers of this Amendment and the Credit Agreement, as amended hereby.
 
 
-5-

--------------------------------------------------------------------------------

 
 
(d) The representations and warranties contained in Article V of the Credit
Agreement are true and correct at and as of the date made and as of the date
hereof, except to the extent of changes resulting from transactions contemplated
or permitted by the Credit Agreement and the other Loan Documents and changes
occurring in the ordinary course of business that singly or in the aggregate are
not materially adverse, or to the extent that such representations and
warranties relate expressly to an earlier date.


(e) The Borrowers have performed and complied in all material respects with all
terms and conditions herein required to be performed or complied with by it
prior to or at the time hereof, and as of the date hereof, after giving effect
to the provisions hereof, there exists no Event of Default or Default.


§6. Conditions to Effectiveness.  The Administrative Agent, the Lenders and the
Company agree that this Amendment shall become effective as of the date first
written above upon the receipt by the Administrative Agent of counterparts of
this Amendment, duly executed by each of the Company, the Guarantors, the
Administrative Agent and each of the Required Lenders.


§7. Expenses.  Borrowers agree to pay to the Administrative Agent upon written
demand therefor an amount equal to any and all reasonable out-of-pocket costs,
expenses, and liabilities incurred or sustained by the Adminsitrative Agent in
connection with the preparation of this Amendment (including, without
limitation, reasonable fees and expenses of legal counsel).  Amounts payable
pursuant to this Section 7 shall be subject to the provisions of Section
10.04(a) of the Credit Agreement, as fully as if set forth therein.
 
§8. Miscellaneous Provisions.
 
(a) Except as otherwise expressly provided by this Amendment, all of the terms,
conditions and provisions of the Credit Agreement and the other Loan Documents
shall remain in full force and effect without modification or waiver.


(b) This Amendment shall constitute a Loan Document under the Credit Agreement,
and all obligations included in this Amendment (including, without limitation,
all obligations for the payment of principal, interest, fees, and other amounts
and expenses) shall constitute obligations under the Loan Documents and be
secured by the collateral security for the Obligations.  The Credit Agreement,
together with this Amendment, shall be read and construed as a single
agreement.  All references in the Loan Documents to the Credit Agreement or any
other Loan Document shall hereafter refer to the Credit Agreement or any other
Loan Document as amended hereby.


(c) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.
 
 
-6-

--------------------------------------------------------------------------------

 
 
(d) This Amendment may be executed in any number of counterparts, and all such
counterparts shall together constitute but one instrument.  In making proof of
this Amendment it shall not be necessary to produce or account for more than one
counterpart signed by each party hereto by and against which enforcement hereof
is sought.  Delivery of an executed counterpart of this Amendment by facsimile
or electronic mail in portable document format (.pdf) shall be equally effective
as delivery of an original executed counterpart of this Amendment.
 
[Remainder of page intentionally left blank.]
 
 
-7-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the undersigned has caused this Amendment to be
executed as of the date first written above.
 

 
BORROWERS
          COLUMBUS MCKINNON CORPORATION            
By:
/s/ Gregory P. Rustowicz      
Name: Gregory P. Rustowicz
     
Title: Vice President and Chief Financial Officer
 

 

 
GUARANTORS
         
YALE INDUSTRIAL PRODUCTS, INC.
           
By:
/s/ Gregory P. Rustowicz
     
Name: Gregory P. Rustowicz
     
Title: Vice President and Chief Financial Officer
 

 

 
CRANE EQUIPMENT & SERVICE, INC.
           
By:
/s/ Gregory P. Rustowicz
     
Name: Gregory P. Rustowicz
     
Title: Vice President and Chief Financial Officer
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
BANK OF AMERICA, N.A.,
    as Administrative Agent            
By:
/s/ Colleen O’Brien
     
Name: Colleen O’Brien
     
Title: Sr. Vice President
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
BANK OF AMERICA, N.A.,
   
as a Lender, L/C Issuer and Swing Line Lender
           
By:
/s/ Colleen O’Brien
     
Name: Colleen O’Brien
     
Title: Sr. Vice President
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
JPMORGAN CHASE BANK, N.A., as a Lender
            By: /s/ Karen L. Mikols     Name: Karen L. Mikols     Title:
Authorized Officer  

 
 
 

--------------------------------------------------------------------------------

 
 

 
RBS CITIZENS BANK, N.A., as a Lender
           
By: /s/ Michael Kennuth
   
Name: Michael Kennuth
   
Title:   Vice President
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
M&T BANK, as a Lender
           
By: /s/ Andrew M. Constantino
   
Name: Andrew M. Constantino
   
Title:   Vice President
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
PNC BANK, N.A., as a Lender
           
By: /s/ James F. Stevenson
   
Name: James F. Stevenson
   
Title:   Senior Vice President
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
CREDIT SUISSE AG, CAYMAN ISLANDS
    BRANCH, as a Lender            
By: /s/ John D. Toronto
   
Name: John D. Toronto
   
Title:   Managing Director
 

         
By: /s/ Vipul Dhadda
   
Name: Vipul Dhadda
   
Title:   Associate
 

 
 

--------------------------------------------------------------------------------